Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 42 is objected to because of the following informalities: “the frequency dispersion” should read “a frequency dispersion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 recites the limitation "the user" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claims 46-49 depends from claim 45, therefore they are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 30 and 37-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dube et al. (US9720934) hereafter Dube.

1. Regarding claim 30, Dube discloses a memory device having recorded thereon non-transitory computer readable instructions for installing on a portable computing device comprising an image capturing device, the instructions when executed by a processor causes the computing device (figs 6-7 shows a memory device 704 storing instructions installed on a portable computing device comprising a processor 702 for executing the instructions and comprising an image capturing device/cameras 606 (figs 6, 1A-2,7, col 13 lines 35-67 shows and discloses the above limitations) to:
capture an image of a given product (figs 1A-4, col 8 lines 4-60 shows and discloses capturing an image “i.e the image of the query object (product) meeting the claim limitations); 
send the image of the given product to a remote server for verification (fig 2 shows the server side of the object recognition system differentiated by the dotted line which verifies/identifies/classify/recognizes the query object image sent by the client device 222 meeting the claim limitations, see col 7 lines 11-64, col 8 lines 4-60 for the explanation of the above limitations);
receive from the remote server a request to take a close-up image of the given product, and location information for a region of interest (ROI) for the close-up image (fig 2 and col 7 lines 29-64 and col 8 lines 33-60 discloses that the object recognition system accurately classifies the query object (i.e the server side does the classification/identification), but may require additional information to identify/verify the object with even more specificity and further discloses that the object recognition system may detect the query object to be the logo or text but the logo or the text (i.e the ROI) may not be recognized due to the number of reasons, the object recognition system (i.e the server side which does the classification/identification/recognition) provide the instructions to the user to capture a close-up-image of the logo or text (i.e the ROI location) of the object meeting the above limitations); 
executing the request to guide a user towards the ROI to take the close-up image (Dube discloses in col 8 lines 45-54 providing instructions to the user (i.e guiding the user towards the ROI i.e the logo or text, examiner notes that the specifics of the guiding are not required by the current claim) to capture a close-up-image of the logo or text of the object to allow for the recognition with higher confidence meeting the above claim limitations).

2.  Regarding claim 37, Dube disclose the device of claim 30. Dube discloses wherein an augmented reality (AR) system is utilized to guide the user in real time to capture a (col 3 lines 66 through col 4 lines 1 discloses wearable computing devices such as head mounted displays, glasses for capturing image(s) (i.e augmented reality system also disclosed in col 1 line 11) and col 8 lines 45-54 providing instructions to the user to capture a close-up-image of the logo or text of the object to allow for the recognition with higher confidence meeting the limitations). 

3. Claim 38 is a corresponding method claim of claim 30. See the explanation of claim 30.

4. Claim 39 is a corresponding computing device claim of claim 30. See the explanation of claim 30.

Claims 40-41, 43-44 and 50 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by HERRINGTON et al. (US20140201094) hereafter HERRINGTON

5. Regarding claim 40, HERRINGTON discloses a memory device having recorded thereon non-transitory computer readable instructions for installing on a computing device, the instructions when executed cause the computing device (fig 11, paras 0015, 0100-0108 shows and discloses a memory device (1120) having recorded thereon non-transitory computer readable instructions (1125) for installing on a computing device (1100) in a materials handling facility (seen in figs 3B-4), the instructions when executed cause the computing device) to:
(fig 3B, and paras 0039-0042 shows and discloses capturing the query image 324 of a product (figs 3A-4 shows the product(s)) containing marker 322 accessed by the unauthorized product detection system 170 via the network 304 meeting the above claim limitations of capture an image of a product to be verified, examiner notes that due to the recital of or only one is required to be met. HERRINGTON as explained above however discloses and shows both i.e capture and access an image of a product to be verified);
process the image in search for a unique chaotic signature that uniquely identifies the product (fig 3B, fig 8 step 804, paras 0040, 0072-0073 discloses processing/analyzing/sending the image representing query 324 (i.e process the queries in search or search queries) to detect the marker 322 (i.e unique chaotic/random pattern) that uniquely identifies the product (see paras 0040-0041 which discloses markers 322 located on the items/products) by the authorization engine of the unauthorized product detection system 170 meeting the above claim limitations, examiner notes that the specifics of “process” are not required by the current claim); 
if a unique chaotic signature is found, compare the detected chaotic signature to pre- detected chaotic signatures of registered products known to be authentic (fig 3B, paras 0040 discloses determining by the authorization engine 302 of the unauthorized product detection system 170 if the (i.e determine whether) the received representations of the authentication markers 322 in the queries 324 appears to be valid (i.e a unique chaotic signature is found) and further discloses comparing the received representations of the authentication markers 322 on the queries 324 to the representations of the authentication markers 318 (pre-detected chaotic signatures of registered known products to be authentic, see fig 3B, paras 0035- 0037 for the registration of chaotic signatures of the products known to be authentic) stored in the data store 306 meeting the above claim limitations); and 
determining the authenticity of the product based on a result of the comparison (fig 3B and para 0040 discloses after determining a match (i.e based on the comparing of the received authentication markers 322 and the stored authentication markers 318) and computing a confidence score “check mark” of the result of the match due to comparing, and indication responding to the queries like the text message indicating the authenticity of the marker 322 is verified (i.e it is determined to be authentic) meeting the claim limitations).  

6. Regarding claim 41, HERRINGTON discloses the device of claim 40, wherein unique chaotic signatures associated with different authentic products of a given product line are detected at different areas of the authentic products (fig 3B, paras 0032, 0035-0036, 0042 discloses and shows wherein unique chaotic signatures associated with different authentic products of a given product line are detected at different areas of the authentic products).  

7.  Regarding claim 43, HERRINGTON discloses the device of claim 40, further comprising images of authentic products comprising chaotic signatures associated with (figs 3A-3B, paras 0035-0036 shows and discloses further comprising storing images of authentic products comprising chaotic signatures associated with the authentic products, and/or data representing the chaotic signatures associated with the authentic products (i.e images comprising the chaotic signatures markers during the registration of the products as well as images of the barcodes (i.e data representing the chaotic signatures associated with the authentic products) in the data store 306 meeting the above claim limitations, examiner notes that due to the recital of or only one is required by the current claim).  

8. Regarding claim 44, HERRINGTON discloses the device of claim 40, wherein the instructions cause the computing device to access images of authentic products comprising chaotic signatures associated with the authentic products, and/or data representing the chaotic signatures associated with the authentic products, which are stored in a remote location (figs 3A-3B, 11  paras 0035-0036, 0040-0041 shows and discloses further comprising storing images of authentic products comprising chaotic signatures associated with the authentic products, and/or data representing the chaotic signatures associated with the authentic products (i.e images comprising the chaotic signatures markers during the registration of the products as well as images of the barcodes (i.e data representing the chaotic signatures associated with the authentic products) in the data store 306 and the computing device (computing device 1100 of the material handling facility fig 3B) accessing images and or data (representing chaotic markers of authentic products) stored in data store 306 meeting the above claim limitations, examiner notes that due to the recital of or only one is required by the current claim).  

9. Claim 50 is a corresponding method claim of claim 40. See the corresponding explanation of claim 40.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims  31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Dube et al. (US9720934) hereafter Dube in view of Brandmaier et al. (US8712893) hereafter Brandmaier.

10. Regarding claim 31, Dube disclose the device of claim 30. Dube discloses executing the request in col 8 lines 45-54 providing instructions to the user (i.e guiding the user towards the ROI i.e the logo or text to capture a close-up-image of the logo or text of the object to allow for the recognition with higher confidence. Dube however do not recite in exact claim language displaying a visual indicator on a display device associated with the computing device to guide the user towards the ROI to take the close-up image. 
Brandmaier discloses displaying a visual indicator on a display device associated with the computing device to guide the user towards the ROI to take the close-up image (fig 3 elements 307-311, fig 8 803 displays the detailed description of the feedback to the user to capture the close-up-shot of the object/ROI from the server, fig 15a, fig 16a col 7 lines 61 through col 8 lines 15, col 28 lines 47-64, col 29 lines 10-20, col 9 lines 61 through col 10 lines 35 shows a guide window 1501a (i.e visual indicator on the display device associated with the computing device) to guide the user towards the ROI of the object (i.e the damage area of the object) and the instructions 1501b (i.e to capture close-up-image) of the damage of the object meeting the above claim limitations of executing the request to guide a user towards the ROI to take the close-up image). Before the effective filing date of the invention was made, Dube and Brandmaier are combinable because they are from the same filed of endeavor and are analogous art of capturing close-up-images and processing images. The suggestion/motivation would be an easy to follow (use), enhanced/detailed feedback system of displaying and guiding the user with instructions to capture images/photos/shots as seen in figs 8, 15, 16. Therefore it would be obvious 

11. Regarding claim 32, Dube and Brandmaier disclose the device of claim 31. Brandmaier disclose further wherein the visual indicator includes direction information to guide the user in a given direction (fig 15b shows the visual indication on the display guiding the user to capture images of the ROI (i.e the object) from different angles (directions) meeting the claim limitations). Dube and Brandmaier together would therefore meet the limitations of claim 32.

12. Regarding claim 33, Dube and Brandmaier discloses the device of claim 31. Brandmaier disclose further wherein the visual indicator includes an identification of the ROI on the captured image of the product (fig 15a shows the visual indication including identification of the ROI (i.e the damaged area on the object/product) on the captured image of the product meeting the claim limitations). Dube and Brandmaier together would therefore meet the limitations of claim 33.

13. Regarding claim 34, Dube and Brandmaier disclose the device of claim 31. Brandmaier disclose further wherein the visual indicator guides the user to take a new image of the product from a different side/angle/face on which the ROI exists (fig 15b shows the visual indication on the display guiding the user to capture images (i.e obviously new image of the ROI (i.e the object) from different angles meeting the claim limitations). Dube and Brandmaier together would therefore meet the limitations of claim 34.

14.  Regarding claim 35, Dube and Brandmaier disclose the device of claim 34. Dube discloses in col 8 lines 45-54 guiding the user to capture the close-up image (i.e the new image) of the logo or the text. Brandmaier also shows and disclose further comprising identifying the ROI on the new image to allow the user to take the close-up image of the ROI (fig 15a discloses and shows further comprising identifying the ROI on the new image (take photos 1501c) to allow the user to take the close-up image of the ROI meeting the claim limitations).  Dube and Brandmaier together would therefore meet the limitations of claim 35.

Claims 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over HERRINGTON in view of Brandmaier et al. (US8712893) hereafter Brandmaier.

15. Regarding claim 45, HERRINGTON discloses the device of claim 40. Fig 3B-4 shows the person holding the computing device and capturing the query images of the marker and fig 4 shows the visual display on the computing device for the user. HERRINGTON is silent and however do not recite in exact claim language wherein the instructions cause the computing device to display a visual indicator on a display device associated with the computing device to guide the user to take a close-up image of a given Region of Interest (ROI).  
(fig 3 elements 307-311, fig 8 803 displays the detailed description of the feedback to the user to capture the close-up-shot of the object/ROI from the server, fig 15a, fig 16a col 7 lines 61 through col 8 lines 15, col 28 lines 47-64, col 29 lines 10-20, col 9 lines 61 through col 10 lines 35 shows a guide window 1501a (i.e visual indicator on the display device associated with the computing device) to guide the user towards the ROI of the object (i.e the damage area of the object) and the instructions 1501b (i.e to capture close-up-image) of the damage of the object meeting the above claim limitations of executing the request to guide a user towards the ROI to take the close-up image). Before the effective filing date of the invention was made, HERRINGTON and Brandmaier are combinable because they are from the same filed of endeavor and are analogous art of processing images. The suggestion/motivation would be an easy to follow (use), enhanced/detailed feedback system of displaying and guiding the user with instructions to capture images/photos/shots as seen in figs 8, 15, 16. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Brandmaier in the device of HERRINGTON to obtain the invention as specified in claim 45.

16. Regarding claim 46, HERRINGTON and Brandmaier discloses the device of claim 45. Brandmaier discloses wherein the visual indicator includes direction information to guide the user in a given direction (fig 15b shows the visual indication on the display guiding the user to capture images of the ROI (i.e the object) from different angles (directions) meeting the claim limitations). HERRINGTON and Brandmaier together would therefore meet the limitations of claim 46..  

17. Regarding claim 47, HERRINGTON and Brandmaier disclose the device of claim 45. Brandmaier discloses wherein the visual indicator includes an identification of the ROI on the captured image of the product (fig 15a shows the visual indication including identification of the ROI (i.e the damaged area on the object/product, examiner notes that specifics of identification are not required by the current claim) on the captured image of the product meeting the claim limitations). HERRINGTON and Brandmaier together would therefore meet the limitations of claim 47.  

18. Regarding claim 48, HERRINGTON and Brandmaier disclose the device of claim 45. Brandmaier disclose wherein the visual indicator guides the user to take a new image of the product from a different side/angle/face on which the ROI exists (fig 15b shows the visual indication on the display guiding the user to capture images (i.e obviously new image of the ROI (i.e the object) from different angles meeting the claim limitations). HERRINGTON and Brandmaier together would therefore meet the limitations of claim 48.  

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over HERRINGTON in view of  Dube et al. (US9720934) hereafter Dube.

19. Regarding claim 49, HERRINGTON disclose the device of claim 45. HERRINGTON shows the capturing of the images by the mobile computing devices by the user as seen in Figs 3A-4. HERRINGTON is silent and however do not recite in exact claim language wherein an augmented reality (AR) system is utilized to guide the user in real time to capture a high-resolution close-up image of the ROI.  
	Dube discloses wherein an augmented reality (AR) system is utilized to guide the user in real time to capture a high-resolution close-up image of the ROI (col 3 lines 66 through col 4 lines 1 discloses wearable computing devices such as head mounted displays, glasses for capturing image(s) (i.e augmented reality system also disclosed in col 1 line 11) and col 8 lines 45-54 providing instructions to the user to capture a close-up-image of the logo or text of the object to allow for the recognition with higher confidence meeting the limitations). Before the effective filing date of the invention was made, HERRINGTON and Dube are combinable because they are from the same filed of endeavor and are analogous art of image processing. The suggestion/motivation would be identifying the query object with more specificity (i.e accuracy) at col 8 lines 33-46. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Dube in the device of HERRINGTON to obtain the invention as specified in claim 49.

Allowable Subject Matter
Claim 36, 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227.  The examiner can normally be reached on IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669